SUPPLEMENT TO PROSPECTUS SUPPLEMENT DATED MARCH 28, 2007 (TO PROSPECTUS DATED NOVEMBER 14, 2006) $744,971,687 (Approximate) CWALT, INC. Depositor Sponsor and Seller Countrywide Home Loans Servicing LP Master Servicer Alternative Loan Trust 2007-8CB Issuing Entity Mortgage Pass-Through Certificates, Series 2007-8CB This Supplement revises the Prospectus Supplement dated March 28, 2007 to the Prospectus dated November 14, 2006 with respect to the above captioned series of certificates as follows: Notwithstanding any information to the contrary contained in the Prospectus Supplement, as of the closing date the Class B-2 Certificates are rated “BBB” by Standard &
